 



Exhibit 10.1

AMENDED AND RESTATED COST SHARING AGREEMENT

         THIS AGREEMENT is entered into this 16th day of August, 2002, by and
among SELECT TRANSPORT, INC., a Delaware corporation (“ST”), SELECT MEDICAL
CORPORATION, a Delaware corporation (“SMC”), and SELECT AIR II CORPORATION, a
Pennsylvania corporation (“SAII”).

BACKGROUND

         A.     SMC leases a Cessna Citation III, Manufacturer’s Serial Number
650-0132, Registration Number N49SM (the “Citation III”). The Citation III is
kept in a hangar at the Harrisburg International Airport owned by ST (the
“Hangar”). SAII owns a jet aircraft (the “Citation II”), which also occupies
space in the Hangar.

         B.     On December 11, 2000, SMC, SAII and ST, executed and delivered
that certain Cost Sharing Agreement (the “Prior Agreement”), pursuant to which
the parties thereto provided for an equitable sharing of common expenses
relative to the storage, maintenance and operation of their aircraft. The Prior
Agreement was amended by that certain First Amendment to Cost Sharing Agreement
dated April 1, 2001 and that certain Second Amendment to Cost Sharing Agreement
dated February 12, 2002.

         C.     The parties hereto now desire to amend and restate the Prior
Agreement as hereinafter provided.

         NOW THEREFORE, intending to be legally bound hereby, the parties
covenant and agree as follows:

         1.     Hangar Usage. SMC will pay ST the sum of $3,250 per month
(subject to annual adjustments to be mutually agreed upon by SAII and SMC),
which is intended to reimburse ST for costs attributable to the physical hangar
facility, such as interest, depreciation, real estate taxes, maintenance,
insurance and utilities. Such amount shall be due and payable from SMC to ST on
the first day of each calendar month.

         2.     Mechanic. A full-time, professional aircraft mechanic is
employed through SMC to service the Citation II and the Citation III. Effective
on February 12, 2002, SMC will no longer charge SAII for use of its mechanic in
providing services with respect to the Citation II.

         3.     Pilots. Two full-time professional pilots are employed by SMC.
The pilots fly both the Citation II and the Citation III. In addition, SMC and
SAII from time to time hire contract pilots on a per diem basis. SMC and SAII
will each be solely responsible for retaining and paying such nonemployee
contract pilots to fly their respective aircraft. However, effective on
February 12, 2002, SMC will no longer charge SAII for use of its pilots in
connection with Citation II flights taken for personal trips.

 



--------------------------------------------------------------------------------



 



         4.     Use of Citation II. The parties acknowledge that for business
reasons, SMC may utilize the Citation II from time to time. SMC agrees to pay
SAII $1,500 per flight hour for its use of the Citation II.

         5.     Use of Citation III. Effective on February 12, 2002, the
Citation III (and SMC’s pilots) may be used, from time to time, for personal
trips taken by SMC’s executive officers (who are, in some cases, accompanied by
friends and family members), as follows: (a) Rocco A. Ortenzio, SMC’s Executive
Chairman, and Robert A. Ortenzio, SMC’s President and Chief Executive Officer,
may use the Citation III for personal trips without limitation, (b) all other
executives officers of SMC may use the Citation III only (i) in connection with
a personal emergency or bereavement matter, and (ii) with the prior approval of
either SMC’s Executive Chairman or SMC’s President and Chief Executive Officer.
SMC will receive no charge or reimbursement from any executive officer for
personal use of the Citation III (and SMC’s pilots), or costs incurred by SMC in
connection therewith. In connection with each trip taken by an executive officer
for personal reasons, SMC will calculate the amount of compensation that must be
included in such executive officers W-2 form, as required by IRS rules.

         6.     Term/Termination. This Agreement shall continue until terminated
by any party, provided no termination will take effect until thirty (30) days
after notice of intent to terminate.

         7.     Notices. All notices, requests, demands, waivers, consents and
other communications hereunder shall be in writing, shall be delivered either in
person, by telegraphic, facsimile or other electronic means, by overnight air
courier or by mail, and shall be deemed to have been duly given and to have
become effective (a) upon receipt if delivered in person or by telegraphic,
facsimile or other electronic means, (b) one business day after having been
delivered to an air courier for overnight delivery, or (c) three business days
after having been deposited in the mail as certified or registered mail, return
receipt requested, all fees prepaid, directed to the party or its permitted
assignees at the following addresses (or at such other address as shall be given
in writing by either party hereto):

          Select Air II Corporation
4716 Old Gettysburg Road
P.O. Box 2034
Mechanicsburg, PA 17055
Attn: Michael Salerno   Select Medical Corporation
4716 Old Gettysburg Road
P.O. Box 2034
Mechanicsburg, PA 17055
Attn: Michael E. Tarvin   Select Transport, Inc.
4716 Old Gettysburg Road
P.O. Box 2034
Mechanicsburg, PA 17055
Attn: Michael E. Salerno

         8.     Attorneys’ Fees. In any litigation or other proceeding relating
to this Agreement, the prevailing party shall be entitled to recover its costs
and reasonable attorneys’ fees.

         9.     Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto, and their successors and
assigns.

         10.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



         11.     Headings. Captions and section headings used herein are for
convenience only and are not a part of this Agreement and shall not be used in
construing it.

         12.     Entire Agreement. This Agreement (including the exhibits
hereto, if any) and the other documents and instruments specifically provided
for herein contain the entire understanding of the parties hereto concerning the
subject matter of this Agreement and, except as expressly provided for herein,
supersede all prior understandings and agreements, whether oral or written,
between them with respect to the subject matter hereof and thereof.

         13.     Amendments. This Agreement may be amended or modified only by
an instrument signed by each of the parties hereto.

         14.     Construction. This Agreement and any documents or instruments
delivered pursuant hereto shall be construed without regard to the identity of
the person who drafted the various provisions of this Agreement. Each and every
provision of this Agreement, and such other documents and instruments, shall be
construed as though the parties participated equally in the drafting of this
Agreement. Consequently, the parties hereto acknowledge and agree that any rule
of construction that a document is to be construed against the drafting party
shall not be applicable either to this Agreement or to such other documents and
instruments.

         15.     No Waiver. The failure of a party hereto to insist, in any one
or more instances, on performance of any items, covenants and conditions of this
Agreement shall not be construed as a waiver or relinquishment of any rights
granted hereunder or of the future performance of any such term, covenant or
condition, but the obligations of the parties with respect thereto shall
continue in full force and effect. No waiver of any provision or condition of
this Agreement by a party hereto shall be valid unless in writing and signed by
such party.

         16.     Governing Law. This Agreement shall be governed by all
respects, including validity, interpretation and effect, by the laws of the
Commonwealth of Pennsylvania, without regard to principles of conflicts of law
thereof.

         17.     Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be valid, binding and
enforceable under applicable law, but if any provision of this agreement is held
to be invalid, void (or voidable) or unenforceable under applicable law, such
provision shall be ineffective only to the extent held to be invalid, void (or
voidable) or unenforceable, without affecting the remainder of such provision or
the remaining provisions of this Agreement.

         IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement, under

3



--------------------------------------------------------------------------------



 



seal, the day and date first above written:

              SELECT TRANSPORT, INC., a Delaware
corporation               /s/ Michael E. Salerno

--------------------------------------------------------------------------------

    By:   Michael E. Salerno,
Treasurer               SELECT MEDICAL CORPORATION, a
Delaware corporation
              /s/ Michael E. Tarvin

--------------------------------------------------------------------------------

    By:   Michael E. Tarvin,
Senior Vice President
              SELECT AIR II CORPORATION, a
Pennsylvania corporation
              /s/ Michael E. Salerno

--------------------------------------------------------------------------------

    By:   Michael E. Salerno,
Vice President


4